Citation Nr: 1235262	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for fibromyalgia. 

2. Entitlement to service connection for a chronic pain disorder. 

3. Entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety, on a direct basis and as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In April 2010, the case was remanded for further development.  

The issue of entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety, on a direct basis and as secondary to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is not shown that the Veteran has fibromyalgia or a separate chronic pain disorder.  Instead, his pain is shown to result from other diagnosed chronic conditions, including his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for chronic pain disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in July 2005, April 2010 and September 2010, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a May 2012 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of VA examinations.  Also of record are various written statements provided by the Veteran, his representative and family members.   The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The service treatment records do not show any findings of pain disorder or fibromyalgia.  On March 1979 separation examination, all systems were found to be normal.  The examiner did note that the Veteran had experienced recurrent back pain follow a parachute jump injury in May 1978. 

An August 1995 VA progress note shows that the Veteran reported pain in all joints in his body after stopping Prednisone.  The diagnostic assessment was possible synovitis.  A separate August 1995 note shows a diagnostic assessment of arthritis.  In February 1996, the Veteran was noted to have severe arthritis with pain and aches all over.  

A September 1996 Social Security Administration (SSA) decision shows that the Veteran was found to have severe heart disease, arthritis, asthma, chronic obstructive pulmonary disease and back pain.  

A June 2000 VA progress note includes a diagnosis of osteoarthritis, along with neck and back pain with possible cervical herniation.  An August 2000 progress note shows that the Veteran was complaining of recurrent pain, swelling and morning stiffness in both hands, along with pain in both knees and injury-related back pain.  

In August 2001, the Veteran was noted to be experiencing chronic low back pain with an acute exacerbation.  

2002 VA progress notes show diagnoses of arthritis, chronic pain and pain disorder.  In January 2002, the Veteran reported that his body hurt all over and his arms and legs were burning.  In September 2002, he was noted to have severe back spasms.  

A March 2003 VA primary care progress note shows diagnostic impressions of fibromyalgia and depression.  The Veteran reported muscle loss throughout his body and that any movement could initiate spasms, which started in his low back and then went from his toes to his shoulders bilaterally.  The Veteran was noted to have tender points in the trapezius and upper gluteus.   

A June 2005 VA treatment record, associated with a hospitalization for chest pain, indicates a diagnosis of pain syndrome.

A July 2005 VA inpatient discharge summary shows that the Veteran was treated for narcotic ileus.  It was noted that his narcotic medication could not be stopped due to significant back pain.  

In an April 2006 notice of disagreement, the Veteran indicated that he experienced severe chronic pain in the back and leg.  In a May 2006 letter, the Veteran's wife indicated that his pain had really gotten severe.  His hands and feet would swell up so much that he cried in pain.  Also his back and leg pain were really bad.   
In a December 2006 statement, the Veteran stated that his chronic pain began in service when he was injured in Salt Lake City, Utah, while jumping in the mountains as part of his MOS (Military Occupation Specialty).  He indicated that he had to switch his MOS because of this chronic pain. 

A May 2007 VA neurological consultation note shows that the Veteran reported left hand and arm numbness for the past 6 years on and off.  An MRI of the cervical spine in 2005 had shown multilevel degenerative disc disease.  He had weakness of the bilateral grip, worse on the left and difficulty hanging on to things.  His neck pain radiated down the left arm.  The diagnostic assessment was sensory symptoms and history suggestive of multiple cervical radiculopathies.  It was also noted that he had a history of carpal tunnel syndrome.  

A May 2007 VA EMG study produced an interpretation of abnormal study with electrophysiological evidence of bilateral carpal tunnel syndrome, worse on the left.  There was also evidence of C8/T1 radiculopathy on the left.   

A May 2009 VA discharge summary shows that the Veteran was hospitalized for a few days for non-cardiac chest pain. Discharge diagnoses included chronic low back pain, cervicalgia, fibromyalgia and major depression, recurrent.

On June 2010 VA examination, the examiner noted that a diagnosis of fibromyalgia had been made in 2003.  The Veteran reported constant pain in the entire trapezius muscles, the pectoralis major muscles, the entire paraspinous muscles, the forearm musculature and the anterior thigh musculature.  He was taking morphine sulfate and methadone regularly for the pain.  He indicated that there was stiffness in all areas and muscle weakness in all areas.  There was also fatigue and sleep disturbance.  Additionally, he experienced occipital headaches and paresthesias in the arms, forearms and hands.  

Physical examination showed there was tenderness in all areas of the trapezius muscle, pectoralis major muscles, paraspinous muscles, forearm musculature and the anterior thigh musculature.  There were particularly trigger points throughout the pectoralis major muscles and the entire trapezius muscle.  Muscle strength in the involved areas was 2/5.  

Examination of the spine showed lordosis of the cervical spine and straightening of the lumbar spine.  Gait was antalgic and there was muscle tenderness throughout the paraspinous muscles with spasm and weakness.  The Veteran was able to walk only 75 yards and during that time he had to be steadied by his wife.  Range of motion of the cervical and lumbar spines was reduced in all directions.  The diagnoses were mild scoliosis of the lumbar spine, spondylosis at L5-S1 and fibromyalgia.     

The examiner found that it was evident from examining the service treatment records that the Veteran did not have fibromyalgia in the military.  Instead, it was first diagnosed in 2003 and the Veteran stated that the symptoms began in 2001.  Examination of the claims file and the VA records revealed no other condition to cause fibromyalgia other than the Veteran's low back condition.  Thus, the examiner found that the Veteran's fibromyalgia was caused by his service-connected low back disability.  He noted that medical literature and his clinical experience resulted in the opinion that the fibromyalgia was caused by the Veteran's chronic low back pain.  The examiner also found that the Veteran's chronic pain was not a separate disorder but was caused by low back pain and fibromyalgia.  The examiner noted that overall, a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis.  

May 2011 cervical spine X-rays produced a diagnostic impression of degenerative spondylosis from C4 through C6 with moderate disc space and bilateral foraminal narrowing.  

During a June 2011 VA pain assessment, the Veteran reported back pain going down the right leg and shoulder pain since 1978 as a result of parachute jumping in service.  

During an April 2012 VA primary care visit, the Veteran reported pain from his neck into his right shoulder.  His shoulder felt like it was on fire.  The pain clinic had tried injections, which had not helped and then had informed him that they could not help him anymore.  He had also tried acupuncture and a soft collar.  The pertinent diagnostic assessments were joint pain involving the shoulder region, cervicalgia and major depression, recurrent.   

On April 2012 VA examination, the Veteran reported that he had initially experienced chronic muscle spasms throughout the body after being a paratrooper in 1970.  He stated that any movement could initiate spasms that would usually start in the lower back and then go to the toes up to the shoulders bilaterally.  He did admit to dropping things not from weakness but from acute spasms.  He admitted to muscle loss throughout the body.  He was unable to work out anymore.  He was very depressed and unable to have a good quality of life and even his sleep was interrupted.  The cervical spine showed a loss of lordotic curve, with paraspinal muscles o.k.  The thoracic spine showed a boggy paraspinal muscle.  There were tender points in the left upper trapezius, left lower lumbar spine paraspinal muscle tightness, tender points in the upper gluteus minimus muscle bilaterally and normal muscle strength.  

The examiner found that the Veteran's claimed fibromyalgia was not caused by/or aggravated by his lumbar spine strain/cervical degenerative disc disease.  On examination, the lumbar spine strain was the focal point of the Veteran's pain.  Also, the Veteran's complaint of the muscular discomfort was associated with his cervical degenerative disc disease rather than independent pain syndrome.  There was no trigger point on examination.  The right gluteal muscle was more painful according to the Veteran but in his VA records it had been noted that he had recently fallen on the right hip and had complained of pain in the area.  

The examiner noted that to make a diagnosis of fibromyalgia, the pain syndrome had to stand on its own without association with other chronic painful conditions such as chronic cervical and lumbar spine degenerative joint disease.  Thus, the Veteran did not meet the criteria for fibromyalgia because there were no trigger points and his pain and muscular discomfort was in association with other chronic conditions.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Notably, fibromyalgia was initially diagnosed in 2003.  Also, the June 2010 VA examiner did diagnose fibromyalgia, apparently based on his physical examination, which did find trigger points in the pectoral and trapezius muscles.  However, the April 2012 VA examiner very clearly found that fibromyalgia was not shown, specifically noting that the Veteran had disorders, which otherwise explained his pain, thus precluding the fibromyalgia diagnosis.  Because the April 2012 examiner closely considered potential existing sources of the Veteran's pain beyond his low back disability (e.g. cervical spine disability and recent fall on the right hip), and explicitly considered the underlying diagnostic criteria pertaining to fibromyalgia, the Board attaches significantly greater weight to his finding.  Accordingly, the weight of the evidence is against a finding that the Veteran currently has fibromyalgia and is also against a finding that the Veteran has exhibited fibromyalgia at any time during the rating period.  In this regard the Board notes that throughout the rating period, the Veteran has been noted to have a number of other conditions that could be responsible for his pain, including low back disability, cervical spine disability and carpal tunnel syndrome.  It is not shown that these other sources of pain were ruled out in 2003 and 2010.  Consequently, given the April 2012 VA examiner's specific finding that the Veteran's pain does result from other chronic conditions and given his specific delineation that it was necessary to exclude other potential sources of pain prior to making a fibromyalgia diagnosis, the Board cannot credit the earlier fibromyalgia diagnoses.   

Similarly, the Veteran was diagnosed with pain disorder as early as 2002.  However, the record does not contain any significant rationale as to why such a diagnosis of an independent disorder manifested by pain might be appropriate.  To the contrary, the June 2010 and February 2012 VA examiners, after reviewing the claims file and examining the Veteran, found that the Veteran did not exhibit a separate pain disorder.  In particular, the April 2012 examiner found that the Veteran's complaint of muscular discomfort was associated with his cervical degenerative disc disease, rather than any independent pain disorder.  Thus, given the more specific level of review and specific rationale provided for not diagnosing such an independent disorder, the Board cannot credit the earlier, minimally supported pain disorder diagnosis.  Accordingly, the weight of the evidence is against a finding that the Veteran currently has pain disorder and is also against a finding that the Veteran has exhibited pain disorder at any time during the rating period.  

Although the Veteran appears to believe that he does have current fibromyalgia and/or pain disorder, as a  layperson,  his beliefs concerning the rendering of such diagnoses are of minimal probative value.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, where, as here, competent evidence does not establish the disabilities for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for fibromyalgia and pain disorder must be denied because the first essential criterion for a grant of service connection - evidence of disability upon which to predicate a grant of service connection - has not been met.


ORDER

Service connection for fibromyalgia is denied.   

Service connection for a chronic pain disorder is denied.


REMAND

Pursuant to the April 2010 remand, the Veteran was afforded a VA psychological evaluation in June 2010.  The psychologist concluded that he could not link the Veteran's present depression solely to his back condition.  However, it did seem reasonable that his depressive symptoms had been aggravated by his service-connected low back disability.   Subsequently, however, in a May 2012 addendum, the psychologist found that the current severity of the Veteran's depression was not greater than the initial baseline level of this disability.  This finding tends to indicate that the Veteran's depression has not been subject to any aggravation.  Thus, given the conflicting nature of the opinions provided by the same psychologist, the Board finds that a new VA examination by a psychiatrist or by a different psychologist is necessary prior to final adjudication of this claim.  

Prior to arranging for the examination, the RO/AMC should update the claims file with any records of VA treatment or evaluation for psychiatric disability, which are not already of record.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should update the claims file with any records of VA treatment or evaluation for psychiatric disability, which are not already of record.

2.  The RO/AMC should arrange for a VA examination by a psychiatrist or a psychologist other than the one who conducted the June 2010 VA evaluation, to determine the likely etiology of any current psychiatric disability.  The Veteran's claims file, including all pertinent Virtual VA records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion in answer to the following questions:

A)  Is at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability was caused by the Veteran's service-connected low back disability?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability was aggravated by the Veteran's service-connected low back disability?  

The examiner should explain the rationale for the opinions given.  

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


